Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20      PageID.1199      Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DR. WILLIAM S. HUSEL, M.O.,

              Plaintiff,

 vs.                                             Case No.: 19-cv-12478

 TRINITY HEALTH CORPORATION, and                 Hon. George Caram Steeh
 TRINITY ASSURANCE LIMITED
 (CAYMAN),
           Defendants.                       /


   DEFENDANT TRINITY ASSURANCE LIMITED’S REPLY IN SUPPORT OF
                     ITS MOTION TO DISMISS




 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20                                PageID.1200           Page 2 of 11



                                         TABLE OF CONTENTS

                                                                                                                 Page
 INTRODUCTION ..................................................................................................... 1

 ARGUMENT ............................................................................................................. 2

          I.       The Policy is Not Ambiguous. .............................................................. 2

          II.      The Follow-Form Policies Are Inapplicable to Husel’s Claims
                   for Indemnification. ............................................................................... 4

          III.     The Court Should Not Defer Ruling on this Motion. ........................... 5

 CONCLUSION .......................................................................................................... 6




                                                           ii
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20                 PageID.1201      Page 3 of 11



                               TABLE OF AUTHORITIES

                                                                                             Page
 Cases
 Coates v. Bastian Bros., Inc.,
   276 Mich. App. 498; 741 N.W.2d 539 (2007) .....................................................3

 Moore v. First Sec. Cas. Co.,
   224 Mich. App. 370; 568 N.W.2d 841 (1997) .....................................................3




                                                iii
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20         PageID.1202    Page 4 of 11



                                  INTRODUCTION
         Plaintiff Dr. William Husel failed to persuade the Court that the

 indemnification policy in question (the “Policy”) here entitled him to the

 advancement of his criminal defense costs. Using the same arguments, he now seeks

 a second bite at the apple under the pretense that the Policy is somehow

 “ambiguous.” It is not; while the Policy does not expressly disclaim criminal

 defense costs, such a disclaimer would be redundant. Instead, the Policy strictly

 limits coverage to a “Loss,” which the Policy defines in terms of Husel being

 obligated to pay some amount of money as damages. Damages do not apply in the

 criminal context. Thus even if Husel were acquitted, it would not change the fact

 that criminal defense expenses, by definition, cannot be a covered “Loss” under the

 Policy. The Policy language is not susceptible to a reasonable, alternative reading

 that would support Husel’s interpretation. In other words, it unambiguous.

         Husel’s indemnification-upon-acquittal theory, requesting that the Court defer

 resolution of this Motion until after the conclusion of his criminal trial, also is

 meritless. Simply put, given the nature of Husel’s criminal proceeding, there is no

 outcome from that criminal trial that would change the interpretation of the Policy.

         Accordingly, and for the additional reasons discussed below, the Court should

 grant Defendant Trinity Assurance Limited’s (“TAL”) Motion to Dismiss in its

 entirety.


                                            1
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20         PageID.1203     Page 5 of 11



                                    ARGUMENT

 I.      The Policy is Not Ambiguous.
         Husel lays the foundation for his theory of recovery by incorrectly claiming

 that the Primary Policy is ambiguous with respect to the meaning of the words

 “claim” and “liability.” See Dkt. 33 at PageID.1012-15. While he correctly states

 that the Policy will cover Defense Expenses for “a claim arising from Healthcare

 Professional Liability,” he argues that the Policy does not specifically define “claim”

 and, therefore, that the criminal indictments could be “claims.” Id. Similarly, he

 asserts that the Policy provides coverage for liability resulting from a “Loss

 Event”—i.e., “any act, error or omission in the furnishing of or failure to furnish

 Medical Services”—but that such coverage is likewise not expressly limited to only

 civil liability. See id. at PageID.1013-14.

         These arguments mirror those offered by Husel in his preliminary injunction

 motion—and are thus deserving of the same treatment by the Court. In its Order

 denying Husel’s preliminary injunction motion (the “Order”), the Court was tasked

 with interpreting the plain meaning of the Policy and found it to provide coverage

 only for a “Loss”—i.e., “sums which [Husel] becomes legally obligated to pay to

 others as damages.” Dkt. 26 at PageID.804 (emphasis added). Rejecting Husel’s

 argument, the Court noted that the Policy’s inclusion of a definition for “Loss Event”

 (i.e., an “act, error, or omission” in the “furnishing of Medical Services”) was simply


                                           2
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20       PageID.1204    Page 6 of 11



 a means of identifying specific events that might give rise such “sums”—not a

 vehicle for extending the Policy’s coverage to claims for criminal liability. Id. In

 no uncertain terms, the Court confirmed that a criminal prosecution is simply not a

 “claim” that may result in a “sum” that Husel will be forced to pay as “damages.”

 Id.

         That same logic applies here with equal force, even if Husel were to be

 acquitted.   The Court must look to the underlying claims (i.e., the murder

 indictments) and determine whether they fall within the meaning of “Loss.” Here

 the criminal action against Husel cannot be deemed a “Loss,” as a “Loss” requires

 the payment of damages, which do not apply in criminal matters.

         Nor can Husel claim that the Policy is “ambiguous” because it does not

 expressly disclaim coverage for criminal charges. See Dkt. 33 at PageID.1011-13.

 A contract is ambiguous when two provisions “irreconcilably conflict with each

 other,” or “when [a term] is equally susceptible to more than a single meaning,”

 Coates v. Bastian Bros., Inc., 276 Mich. App. 498, 505; 741 N.W.2d 539, 544 (2007)

 (quotation marks and citations omitted). There are no conflicting meanings or

 provisions here. The murder indictments, by definition, cannot be “Losses.” And

 Husel is precluded as a matter of settled-law by attempting to invoke an ambiguity

 into the Policy when none exists. See Moore v. First Sec. Cas. Co., 224 Mich. App.

 370, 375; 568 N.W.2d 841, 844 (1997) (courts must be leery of reading an ambiguity


                                          3
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20        PageID.1205    Page 7 of 11



 into a policy where none exists).

 II.     The Follow-Form Policies Are Inapplicable to Husel’s Claims for
         Indemnification.
         Husel’s argument that the Primary Policy must be read in conjunction with
                                 1
 the “Follow-Form Policies” likewise is without merit.         See, e.g., Dkt. 33 at

 PageID.1014.
                                               2
         First, as the Court noted in its Order, even if the Follow-Form Policies were

 applicable here (and they are not), each of those Policies expressly excludes

 indemnification for defense expenses. See Buffer Policy, Dkt. 1-4 at PageID.106,

 §1.B (“The Company will not indemnify the Insured for any Defense Expenses

 incurred in connection with a claim covered by this Policy. . . .”); Excess Policy,

 Dkt. 1-5 at PageID.119, §I (“the indemnification against Expenses and Costs shall

 not apply with respect to those coverages designated as Group I as set forth in Item

 5 of the Declarations [e.g., Healthcare Professional Liability].”); High Excess

 Policy, Dkt. 1-6 at PageID.158, §V.A (noting that this policy does not apply to any




         1 Theseare (1) the Follow Form Buffer Layer Liability Policy, Policy No. V-
 18/19-HPL-BUF (the “Buffer Policy”); (2) the Excess Integrated Risk Liability
 Policy, Policy No. VXSR-18/19-1 (the “Excess Policy”), which covered Plaintiff as
 an employee of one of THC’s subsidiary hospitals; and (3) the Follow Form High
 Excess Layer Policy, Policy No. V-XSPLGL18/ 19 (the “High Excess Policy”), in
 effect from July 1, 2018 to July 1, 2019. See Dkt. 1-4 at PageID.104-12; Dkt. 1-5 at
 PageID.114-53; Dkt. 1-6 at PageID.154–62.
         2 See Dkt. 26 at PageID.810-11.

                                           4
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20          PageID.1206   Page 8 of 11



 claim not covered as a Healthcare Professional Liability in the Excess Policy). To

 the extent that the Policies are read together, this makes even clearer that Husel is

 not entitled to the relief that he requests.

         Second, even absent these clear exclusions, each Follow-Form Policy applies

 successively—not simultaneously with the Primary Policy. Each Follow-Form

 Policy is triggered only after certain defined amounts in the preceding policy

 (beginning with the Primary Policy) have been exhausted—e.g., the Primary

 Policy’s defined amounts must be exhausted before application of the Buffer Policy

 is triggered, the Buffer Policy’s defined amounts must be exhausted before
                                                    3
 triggering application of the Excess Policy, etc.      And because the Primary Policy

 has not been exhausted, the Buffer Policy (as well as the other Follow-Form Policies)

 does not apply here.

         Husel’s reliance on the Follow-Form Policies is therefore misplaced.

 III.    The Court Should Not Defer Ruling on this Motion.
         Finally, Husel asks the Court to defer ruling on this Motion until after the



         3
         See Buffer Policy, Dkt. 1-4 at PageID.106 (“This Policy applies only in
 excess of Underlying Amounts for Healthcare Professional Liability and Managed
 Care Liability.”); Excess Policy, Dkt. 1-5 at PageID.119, §I.A (“With respect to
 those coverages designated in Item 5 of the Declarations as Group I only, the
 Company hereby agrees to indemnify the First Named Insured against Ultimate Net
 Loss in excess of.”); High Excess Policy, Dkt. 1-6 at PageID.156 (“This Policy
 applies only in excess of the Underlying Amounts for Group I and Group III of the
 Followed Policy.”).
                                                5
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20          PageID.1207     Page 9 of 11



 completion of his criminal trial but provides not a single valid reason for the Court

 to do so. Presumably, Husel’s position is that the Court should wait to see if he is

 acquitted of the murder charges before determining whether he is entitled to recover

 his defense expenses. But the Court has already weighed in on this very issue in the

 Order, recognizing that the criminal prosecution “is not a ‘claim’ which will result

 in a ‘sum’ that [Husel] will be obligated to pay as damages”—and therefore cannot

 constitute a “Loss.” See Dkt. 26 at PageID.804. And absent a “Loss,” Husel is

 precluded from seeking recovery here.

                                    CONCLUSION
         Husel’s Response is merely an attempt to recast his previous arguments under

 the guise of his “ambiguity” claim. In reality, Husel is again arguing for his preferred

 interpretation of an “omnibus” Policy that includes coverage for his criminal defense

 expenses, which the Court must decide as a matter of law, just as it did in entering

 the Order.     The operative facts remain unchanged since then.            The murder

 indictments still cannot be included in the definition of “Loss,” and TAL still has no

 duty to defend or indemnify Husel—even if he were to be acquitted. The Court

 should grant TAL’s Motion to Dismiss.




                                            6
 34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20     PageID.1208    Page 10 of 11



  Dated: March 25, 2020

                                    Respectfully submitted,

                                    HONIGMAN LLP
                                    Attorneys for Defendant Trinity
                                    Assurance Limited (Cayman)




                                     By: /s/ Jason R. Abel
                                            Jason R. Abel (P70408)
                                            Sara J. Brundage (P75791)
                                            Mohamed Awan (P77402)
                                    2290 First National Building
                                    660 Woodward Avenue
                                    Detroit, MI 48226-3506
                                    (313) 465-7000
                                    jabel@honigman.com
                                    sbrundage@honigman.com
                                    mawan@honigman.com




                                       7
  34258729.1
Case 2:19-cv-12478-GCS-DRG ECF No. 35 filed 03/25/20          PageID.1209    Page 11 of 11



                             CERTIFICATE OF SERVICE

          I hereby certify that on March 25, 2020, I electronically filed the foregoing

  with the Clerk of the Court using the ECF system, which will send notification of

  such filing to all registered participants.

                                          By: /s/   Jason R. Abel
                                                 Jason R. Abel (P70408)
                                          HONIGMAN LLP
                                          2290 First National Building
                                          660 Woodward Avenue
                                          Detroit, MI 48226-3506
                                          (313) 465-7000
                                          jabel@honigman.com
                                          Attorneys for Defendant Trinity
                                          Assurance Limited (Cayman)




                                                8
  34258729.1
